Name: 93/227/EEC: Commission Decision of 5 April 1993 on the provisional setting-up of the Animo computerized network in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  information and information processing;  trade policy;  agricultural policy;  agricultural activity
 Date Published: 1993-04-23

 Avis juridique important|31993D022793/227/EEC: Commission Decision of 5 April 1993 on the provisional setting-up of the Animo computerized network in Italy Official Journal L 097 , 23/04/1993 P. 0031 - 0032 Finnish special edition: Chapter 3 Volume 49 P. 0117 Swedish special edition: Chapter 3 Volume 49 P. 0117 COMMISSION DECISION of 5 April 1993 on the provisional setting-up of the Animo computerized network in Italy(93/227/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning the veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 20 (3) thereof, Whereas, for the purpose of setting up the Animo computerized network, the Commission adopted, inter alia, the following Decisions: Decision 91/398/EEC (3) on a computerized network linking veterinary authorities (Animo), Decision 91/585/EEC (4) determining the minimum configuration of certain equipment for the computerized network linking veterinary authorities (Animo), Decision 92/175/EEC (5) establishing the list and identity of the units in the computerized network Animo, as amended by Decision 93/71/EEC (6), and Decision 92/341/EEC (7), relating to the computer retrieval of local Animo units; Whereas, owing to administrative and financial difficulties, it will not be possible for the Italian authorities to make the Animo computerized network, as provided for by the abovementioned Decisions, fully operational by 1 April 1993; Whereas, in the light of this situation, provision should be made for transitional measures with regard to the setting up of the Animo computerized network in Italy, to apply for a period of one year; Whereas the adoption of such transitional measures may not be prejudicial to compliance by the Italian authorities with Commission Decision 92/486/EEC of 25 September 1992 establishing the form of cooperation between the Animo host centre and Member States (8), and in particular Article 2 thereof; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. By way of derogation from Decisions 91/398/EEC, 91/585/EEC, 92/175/EEC and 92/341/EEC, Italy is hereby authorized to set up the system described in the Annex from 1 April 1993 to 31 March 1994. 2. The derogation arrangements provided for in paragraph 1 shall be without prejudice to compliance by Italy with Decision 92/486/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 221, 9. 8. 1991, p. 30. (4) OJ No L 314, 15. 11. 1991, p. 54. (5) OJ No L 80, 25. 3. 1992, p. 1. (6) OJ No L 25, 2. 2. 1993, p. 39. (7) OJ No L 188, 8. 7. 1992, p. 37. (8) OJ No L 291, 7. 10. 1992, p. 20. ANNEX TRANSITIONAL MEASURES 1. Each local unit mentioned in Decision 92/175/EEC shall be linked by fax to a regional coordinating authority. The Italian authorities shall take the necessary steps to ensure that messages are sent within time limits which correspond to those provided for in the Animo system. 2. The central unit and each regional coordinating authority shall be provided with computer equipment which is in accordance with Decision 91/585/EEC. 3. Each border inspection post on the list in Decision 92/175/EEC shall be provided with computer equipment which is in accordance with Decision 91/585/EEC. 4. Where the regional coordinating authority is located in a border inspection post the same equipment shall be used. 5. The list of regional coordinating authorities is as follows: Ancona Bari Campo di Trens Campogalliano Catania Fiumicino Livorno Genova Gorizia Milano Napoli Pollein Porto Torres Torino Verona Reggio Calabria Pescara.